- Provided by MZ Technologies FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November , 2010 Brazilian Distribution Company (Translation of Registrants Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO AUTHORIZED-CAPITAL PUBLICLY-HELD CORPORATION Corporate Taxpayers Registry (CNPJ/MF) number 47.508.411/0001-56 MINUTES OF THE MEETING HELD BY THE BOARD OF DIRECTORS ON JULY 27, 2010 1. DATE, TIME AND PLACE : On the ninth day of July, at 11 a.m., at the headquarters of Companhia Brasileira de Distribuição ( Company ), at Avenida Brigadeiro Luís Antônio, 3.142, in the city Capital of São Paulo State. 2. MEETING BOARD: Chairman: Abilio dos Santos Diniz; Secretary: Renata Catelan P Rodrigues. 3. CALL NOTICE AND ATTENDANCE : Call notice duly served under Section 15 of the Companys Bylaws. Attendance by the majority of the exercising members. 4. AGENDA: (i) Analysis, discussion and approval of the Financial Statements for the Third Quarter of 2010; and (ii) Approval of payment of interim dividends, in accordance with the Company Policy on Distribution of Dividends. 5. RESOLUTIONS: After the meeting was convened, the Board members examined the Agenda and resolved by majority vote: To approve, following presentation by the Board of Executive Officers, by unanimously vote and without reservations, the Financial Statements for the Third Quarter of 2010, the Management Report, and the Independent Auditors Review Report, to which the Fiscal Council granted a favorable opinion. For this quarter, to approve the payment of interim dividends, under the Company Policy on Distribution of Dividends, in the amount of nineteen million, six hundred and three thousand, one hundred and thirty Reais and ninety-nine cents (R$ 19.603.130,99), corresponding to R$ 0,08 per preferred share class A and R$ 0,0727272727273 per common share. The payment of dividends shall be made on December 01, 2010. All the shares shall be entitled to dividends on November 17, 2010 base date. As of November 18, the shares shall be negotiated ex-right to dividends until the payment date thereof. APPROVAL AND EXECUTION OF THE MINUTES : With nothing further to come before the board, the works were adjourned for these minutes to be drafted. The works being duly reopened, these were read, approved and signed by all present. São Paulo, November 09, 2010. Signatures: Chairman  Abilio dos Santos Diniz; Secretary  Renata Catelan P. Rodrigues. Abilio dos Santos Diniz, Ana Maria Falleiros dos Santos Diniz DÁvila, João Paulo Falleiros dos Santos Diniz, Pedro Paulo Falleiros dos Santos Diniz, Geyze Marchesi Diniz, Jean-Charles Henri Naouri, Antoine Marie Remi Lazars Giscard dEstaing, Jean Louis Bourgier, Fábio Schvartsman, Candido Botelho Bracher, Pedro Henrique Chermont de Miranda, Guilherme Affonso Ferreira, Arnaud Strasser e Ulisses Kameyama. A summary of the minutes was drafted on the relevant book, according to Paragraph 3 of Section 130 of Law no. 6,404/76, as amended. This is a true copy of its original. Renata Catelan P. Rodrigues Secretary SIGNATURES Pursuant to the requirement of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Date:November 12, 2010 By: /s/ Enéas César Pestana Neto Name: Enéas César Pestana Neto Title: Chief Executive Officer By: /s/ Vitor Fagá de Almeida Name:Vitor Fagá de Almeida Title: Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
